 Case 1:19-cv-00020-IMK Document 12 Filed 04/24/19 Page 1 of 3 PageID #: 138



                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

UNITED STATES OF AMERICA and
THE STATE OF WEST VIRGINIA by and
through the WEST VIRGINIA
DEPARTMENT OF ENVIRONMENTAL
PROTECTION,

       Plaintiffs,                                         Civil Action No. 1:19-cv-20
                                                           (Honorable Irene M. Keeley)
v.

ANTERO RESOURCES CORPORATION,

       Defendant.

                                       STIPULATION

       Pursuant to Federal Rule of Civil Procedure 6(b) and Local Rules of Civil Procedure 7.01

and 12.01, Plaintiffs United States of America and State of West Virginia by and through the

West Virginia Department of Environmental Protection stipulate that for good cause shown the

time for Antero Resources Corporation to serve its answer or otherwise respond to the complaint

filed on February 11, 2019, is further extended from May 1, 2019 to July 1, 2019.

       WHEREFORE, the parties respectfully request the Court to enter this stipulation and

extend the time for Antero Resources Corporation to serve its answer or otherwise respond to the

complaint to July 1, 2019.



/s/ Patrick R. Jacobi                            /s/ W. Henry Lawrence                       .
Patrick R. Jacobi                                W. Henry Lawrence (WV Bar #2156)
Env. and Nat. Res. Div.                          Steptoe & Johnson PLLC
U.S. Department of Justice                       400 White Oaks Boulevard
Denver Place Building                            Bridgeport, WV 26330
999 18th Street, Suite 370 – South Terrace       (304) 933-8000
Denver, CO 80202                                 hank.lawrence@steptoe-johnson.com
(303) 844-1348
patrick.r.jacobi@usdoj.gov
Case 1:19-cv-00020-IMK Document 12 Filed 04/24/19 Page 2 of 3 PageID #: 139



Chloe H. Kolman                              Armando F. Benincasa (WV Bar #6865)
Env. and Nat. Res. Div.                      Steptoe & Johnson PLLC
U.S. Department of Justice                   P. O. Box 1588
P. O. Box 7611                               Charleston, WV 25326-1588
Washington, D.C. 20044                       (304) 353-8000
(202) 514-9277                               armando.benincasa@steptoe-johnson.com
chloe.kolman@usdoj.gov
                                             Counsel for Defendant Antero Resources
William J. Powell                            Corporation
Helen Altmeyer
Assistant United States Attorney
U.S. Courthouse & Federal Bldg.
1125 Chapline Street, Suite 3000
Wheeling, WV 26003
(304) 234-7763
helen.altmeyer@usdoj.gov

Pamela J. Lazos
Office Regional Counsel
U.S. EPA, Reg. III
1650 Arch Street
Philadelphia, PA 19103
(215) 814-2658
lazos.pamela@epamail.epa.gov

Counsel for United States of America


/s/ Scott Driver
Scott Driver (WV Bar #9846)
West Virginia DEP
Office of Legal Services
601 57th Street SE
Charleston, WV 25304
(304) 926-0460
charles.s.driver@wv.gov

Counsel for State of West Virginia

                                       ENTERED, this __________ day of April 2019:




                                                   Honorable Irene M. Keeley



                                         2
 Case 1:19-cv-00020-IMK Document 12 Filed 04/24/19 Page 3 of 3 PageID #: 140



                                CERTIFICATE OF SERVICE

        I hereby certify that on the 24th day of April 2019, I electronically filed the foregoing

“Stipulation” with the Clerk of the Court using the CM/ECF System, which will send

notification of such filing to the following CM/ECF participants:

                              Patrick R. Jacobi, Esquire
                              Env. and Nat. Res. Div.
                              U.S. Department of Justice
                              Denver Place Building
                              999 18th Street, Suite 370 – South Terrace
                              Denver, CO 80202
                              patrick.r.jacobi@usdoj.gov

                              Chloe H. Kolman, Esquire
                              Env. and Nat. Res. Div.
                              U.S. Department of Justice
                              P. O. Box 7611
                              Washington, D.C. 20044
                              chloe.kolman@usdoj.gov

                              William J. Powell, Esquire
                              Helen Altmeyer, Esquire
                              Assistant United States Attorney
                              U.S. Courthouse & Federal Bldg.
                              1125 Chapline Street, Suite 3000
                              Wheeling, WV 26003
                              helen.altmeyer@usdoj.gov

                              Pamela J. Lazos, Esquire
                              Office Regional Counsel
                              U.S. EPA, Reg. III
                              1650 Arch Street
                              Philadelphia, PA 19103
                              lazos.pamela@epamail.epa.gov

                              Scott Driver, Esquire
                              West Virginia DEP
                              Office of Legal Services
                              601 57th Street SE
                              Charleston, WV 25304
                              charles.s.driver@wv.gov

                                                    /s/ W. Henry Lawrence



                                                3
8397788.1
